Citation Nr: 1707459	
Decision Date: 03/10/17    Archive Date: 03/17/17

DOCKET NO.  15-30 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability resulting from service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1996 to December 1997.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran has withdrawn his Board hearing request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is service connected for multiple disabilities to include major depression with psychotic features rated at 70 percent from April 2012.  The Veteran is also service connected for patellar pain syndrome of the left knee at 20 percent, low back strain at 10 percent, radiculopathy of the left lower extremity at 10 percent, left shoulder strain at 0 percent, and a scar of the back at 0 percent.  His combined evaluation is 80 percent from April 2012.  Therefore, the Veteran's disability rating meets schedular requirements for TDIU.  38 C.F.R. § 4.16(a) (2016).

In considering the extent to which the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board finds that further evidentiary development is required.

The most recent medical evidence of record indicates a possible increase in the severity of the Veteran's service-connected disabilities, to include mental health symptomology (suicidal ideation).  Remand is required for current VA examinations of the Veteran's service connected disabilities to include asking the examiner or examiners to provide full descriptions of the effect that the service connected disabilities have on the Veteran's ability to perform ordinary activities, including work.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to evaluate the nature and severity of his service-connected disabilities: major depression with psychotic features; patellar pain syndrome of the left knee; low back strain; radiculopathy of the left lower extremity; left shoulder strain; and scar of the back.  

The Veteran's claims file should be forwarded to the examiner for review in conjunction with the examination, and the examiner should indicate it has been reviewed. 

The examiner(s) should assess the functional impairment caused by the Veteran's service-connected disabilities, either singularly or jointly, on his ordinary activities, to include his employability, taking into consideration his level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.  

The examination reports must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  When the above has been completed, the case should again be reviewed by the AOJ, to address whether the Veteran is entitled to TDIU.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

